Citation Nr: 1001426	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-14 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right tibial plateau status post open reduction and internal 
fixation with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
left tibial plateau status post open reduction and internal 
fixation with degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from November 1989 to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
instability of the left and right knees with initial 10 
percent evaluations, and denied entitlement to evaluations in 
excess of 10 percent for the Veteran's bilateral knee 
degenerative joint disease.

The Veteran was originally granted service connection for 
degenerative joint disease of the bilateral knees effective 
December 21, 1999, by way of an August 2000 rating decision.  
The rating decision discussed the fact that the Veteran had 
both degenerative joint disease and instability of the knees 
bilaterally, but did not assign a separate rating for 
instability at that time.  The Veteran has not claimed that 
the August 2000 rating decision was in error in this regard, 
and thus that issue is not before the Board at this time.

In November 2008, the Veteran was granted an additional 10 
percent evaluation for the scar on his left knee; the 
propriety of this evaluation is not on appeal and will not be 
further addressed.




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee 
disability has not caused flexion limited to less than 90 
degrees, and has not caused limitation of extension.  The 
Veteran has painful motion of the right knee.

2.  Throughout the appeal period, the Veteran's left knee 
disability has not caused flexion limited to less than 90 
degrees, and has not caused limitation of extension.  The 
Veteran has painful motion of the left knee.

3.  The Veteran has slight instability of the right knee.  
There is no competent evidence to support a finding that he 
has moderate instability of the right knee.

4.  The Veteran has slight instability of the left knee.  
There is no competent evidence to support a finding that he 
has moderate instability of the left knee.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's 
degenerative joint disease of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010 (2009).

2.  A rating in excess of 10 percent for the Veteran's 
degenerative joint disease of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010 (2009).

3.  A rating in excess of 10 percent for the Veteran's 
instability of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).

4.  A rating in excess of 10 percent for the Veteran's 
instability of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  For an increased-
compensation claim, the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  The notice must provide examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  
Additionally, the claimant must be notified of how effective 
dates are determined and that disability ratings will be 
determined by applying relevant Diagnostic Codes.  The 
Veteran was initially provided notice in June 2005 that 
generally complied with VA regulations, but did not inform 
the Veteran regarding effective dates and Diagnostic Codes.  
Notice provided to the Veteran in March 2006 corrected this 
deficiency, and the Veteran's claim was subsequently 
readjudicated.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  The RO has obtained the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The Veteran submitted statements from 
friends and neighbors addressing the problems the Veteran had 
with mobility and his tendency to fall.  The appellant was 
afforded VA medical examinations in January 2005 and 
September 2008.  Significantly, neither the appellant, nor 
his representative, has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

The Veteran is currently evaluated under Diagnostic Code 5010 
for his bilateral arthritis, and under Code 5257 for his 
instability.

Of the Diagnostic Codes that apply to the knee, the Board 
finds that there is no evidence to support an evaluation 
under codes 5256 (the Veteran does not have ankylosis), 5261 
(all objective findings show full extension of the left knee 
to zero degrees), or 5263 (the Veteran has not been diagnosed 
with genu recurvatum); therefore, these codes will not be 
further considered.  

The Board notes that the January 2005 examiner noted a 
positive McMurray's test, suggesting meniscal symptomatology.  
Examinations in 2000 and in 2008 showed no signs of meniscal 
pathology.  The Board finds that the fact that tests before 
and after the January 2005 examination were negative for 
problems with the meniscus, it is more likely than not that 
the Veteran's menisci are not symptomatic, and ratings based 
on any meniscal pathology noted in January 2005 are not 
warranted.  Diagnostic Codes 5258 and 5259 are not applicable 
to the Veteran's disabilities.

Additionally, Diagnostic Code 5262 is not applicable.  The 
STRs show that the Veteran fractured his tibia.  There is 
neither indication the Veteran damaged his fibula, nor is 
there evidence of malunion of the tibia and fibula.  This 
Diagnostic Code will not be further considered.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for arthritis may also apply to the Veteran's 
condition.  Traumatic arthritis (Diagnostic Code 5010) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint . . . caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

As noted above, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For example, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In 
this opinion, the VA General Counsel held that a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.

Although prior to the period on appeal, the Board observes 
that a February 2000 VA examination noted that the Veteran 
had bilateral lateral collateral ligament (LCL) instability.  
Drawer and McMurray tests were negative.  The Veteran had 
painful motion, and was diagnosed with bilateral degenerative 
joint disease.

The Veteran's knee disabilities were examined in January 
2005.  At that time, the Veteran had discomfort when 
ambulating long distances, standing for long periods of time, 
sitting for long periods of time, crawling, kneeling, and 
running.  He was on regular medication for pain.  He wore a 
brace and used a cane for ambulation.  The Veteran 
experienced flares of his condition twice a month, with each 
flare lasting approximately 48 hours.  He estimated that he 
lost four days of work per month, but did not indicate that 
all of those lost days were due to his knee disabilities.  On 
physical examination, the Veteran did not have signs of 
abnormal weightbearing.  He had a bilateral mild limp, worse 
on the left than the right, with guarding.  His range of 
motion bilaterally included flexion to 140 degrees, with pain 
beginning at 120 degrees, and extension to 0 degrees without 
ankylosing or pain.  There was no further limitation on 
repetition by fatigue, weakness, lack of endurance, or 
incoordination.  Drawer tests were slightly positive for both 
knees, and McMurray tests were moderately positive 
bilaterally.  The Veteran also had mild crepitus bilaterally.  
The examiner diagnosed the Veteran with "[p]rogression to 
symptomatic worsening of degenerative joint changes."  

In June 2006, the Veteran submitted statements from two 
neighbors and a friend.  The statement from his neighbor L.H. 
indicated that he frequently observed the Veteran having 
difficulty walking between his car and his house, a distance 
of approximately 100 feet.  The Veteran had to wear knee 
braces, and use a walker.  The Veteran had fallen nine times 
in the previous three months.  

The Veteran's other neighbor, C.D., claimed that when the 
Veteran moved in next door, he had to hire movers to help him 
with his boxes and furniture, because he could not move the 
items himself.  C.D. regularly saw the Veteran walking, and 
noted that he would have a pained look on his face even when 
walking short distances.  She had witnessed the Veteran fall 
once when his knee gave out, and noted that he subsequently 
began to use a walker to get to his car.  

A.R. stated that she had known the Veteran for thirteen 
years, beginning prior to the auto accident in which the 
Veteran injured his knees.  A.R. said the Veteran regularly 
took large doses of ibuprofen for his pain.  She noted that 
the Veteran had to use a walker to avoid injuring himself 
further.  She also indicated that the Veteran voiced 
frustration with his inability to participate in activities 
with his children.  

The Veteran's knees were X-rayed in May 2007.  His right knee 
X-ray revealed two screws in the right tibial plateau.  There 
were mild degenerative changes in the lateral compartment.  
His left knee had a lateral plate and screw fixation in the 
tibia.  The Veteran had mild to moderate degenerative changes 
in the medial and lateral compartments.  

He was seen in July 2007, at which time he complained of 
worsening bilateral pain, worse on the left than the right.  
His pain was constant, located throughout his knee, and was 
an "11" on a scale of 1 to 10.  He felt like someone was 
stabbing his knees.  He wore braces on most days, especially 
at night, which helped keep the swelling down.  His knees 
occasionally locked.  At that time, he was put on a regimen 
of Hyalgan injections.

His knee was reexamined in September 2008.  The Veteran 
continued to have constant pain and swelling, aggravated by 
weight bearing and ambulation.  His knees would lock and give 
way, especially his left knee.  He estimated that he had 
fallen about 20 times in 2008.  He wore braces to sleep, and 
used a walker around the house.  He had missed approximately 
six to seven days of work in the previous year because of his 
knee disabilities.  The Veteran was functionally limited in 
standing to between 10 and 15 minutes, and in walking to 
between 200 and 300 yards.  He could complete all activities 
of daily living.  On physical examination, the Veteran had an 
antalgic gait, favoring his left leg.  He had excess wear on 
the lateral heels of his shoes, which was evidence of 
abnormal weight bearing.  The Veteran's right knee had no 
crepitation, clicks, snaps, or grinding.  He had no patellar 
or meniscal abnormality.  There was slight instability of his 
LCL with stress.  His right knee had flexion to 130 degrees, 
with pain beginning at 90 degrees, and extension to 0 
degrees.  There was no loss of range of motion on repetitive 
use.  The Veteran's left knee was also without crepitation, 
clicks, snaps, or grinding.  He had no patellar or meniscal 
abnormality of the left knee.  As with his right knee, he had 
slight LCL instability of the left knee.  The left knee range 
of motion was from 0 degrees extension to 120 degrees 
flexion, with pain beginning at 90 degrees of flexion.  The 
Veteran had no ankylosis of either knee.  X-rays showed 
posttraumatic degenerative joint disease of both knees.  

Degenerative Joint Disease

The Veteran is not entitled to evaluations in excess of 10 
percent for his degenerative joint disease of the knees.

Throughout the course of the period on appeal, the Veteran 
has not had compensable limitation of flexion.  At the time 
of the January 2005 examination, he had bilateral full 
flexion to 140 degrees, although he was limited by pain at 
120 degrees.  At the most recent examination, his right knee 
had flexion to 130 degrees, and his left knee to 120 degrees, 
both limited by pain at 90 degrees.  Although the Veteran's 
flexion became more limited since he initially filed his 
claim, at no point during the appeal has his loss of flexion 
been compensable.  For compensable limitation of flexion 
under Diagnostic Code 5260, the Veteran's flexion would have 
to be limited to 60 degrees or less.

Despite the fact that the Veteran does not have compensable 
limitation of motion, he still does have a diagnosis of 
degenerative joint disease with some limited, painful motion.  
Thus, under Diagnostic Code 5010, he is entitled to a 10 
percent evaluation for each knee based on arthritis.

Instability of the Knees

The Board finds that the evidence does not warrant increased 
ratings for the Veteran's instability of the knees.

The evidence does not support a finding that the Veteran has 
moderate instability of the knees.  Throughout the Veteran's 
appeal, he had to wear braces on his knees.  Also, he used a 
cane and a walker for ambulation.  The Veteran's instability 
of the bilateral knees was initially noted in February 2000.  
The January 2005 examiner found that the Veteran had 
"slightly positive" drawer tests.  In September 2008, the 
Veteran had "slight" LCL instability in both knees.  At no 
point did any examiner indicate that the Veteran's 
instability was any more than "slight."  

The Veteran, through his own statements and those of his 
friends, has documented a number of falls associated with his 
knees.  The fact that the Veteran has fallen in and of itself 
is not sufficient to show that his instability meets the 
requirements to be considered "moderate."  A number of 
factors could have gone into the falls, including the 
Veteran's perception of his instability, the possible 
contributions of other disabilities, and the fact that he is 
likely to be more susceptible to falls because he has 
instability of both knees, as well as pain.  A conclusion 
that the falls have not been due to moderate or worse 
instability is supported by the fact that, with full 
knowledge that the Veteran had fallen "about 20 times" that 
year, the September 2008 examiner found that the Veteran's 
instability of the bilateral knees was only slight.  

The fact that three different examiners have made findings of 
"slight" instability is very persuasive to the Board.  In 
light of the multiple objective findings of slight 
instability, the Board is unable to find that it is more 
likely than not, based simply on the fact that the Veteran 
has had a number of falls, that his instability in either 
knee is more than slight.  Although the Veteran is competent 
to provide testimony that his knee feels weak or unstable, he 
is unable to provide a competent medical conclusion that he 
has "moderate" instability of either knee.  In short, the 
Board determines that the examiners' objective findings that 
the Veteran's instability is slight carry more weight than 
the Veteran's argument that his knee instability is moderate 
or worse.  Therefore, he is not entitled to evaluations in 
excess of 10 percent based on instability for his bilateral 
knees.

Consideration of Staged Ratings

The Board has considered whether staged ratings would be 
appropriate; however, the Board finds that the Veteran has 
demonstrated continuity of symptomatology at relatively the 
same level of severity since his May 2004 claim.  Evidence 
from his treatment showed that he has consistently been 
diagnosed with "slight" instability of the knees, and he 
has never had compensable limitation of motion.  At no time 
is there an increase in symptomatology such that staged 
ratings would be appropriate.  See Fenderson, 12 Vet. App. at 
126-127.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee 
disabilities.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected knee disabilities have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disabilities have not required any periods of 
hospitalization.  The Veteran is employed.  At the beginning 
of his claim, he informed an examiner that he was missing 
four days of work per month, but did not indicate whether 
that was solely due to his knee disabilities, or whether 
other disabilities played a role.  Regardless, his work 
attendance improved significantly, and in the Veteran's most 
recent examination, he indicated he had missed "six or 
seven" days over a period of more than eight months.  He 
stated that he can complete his activities of daily living.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected bilateral knee 
disabilities.

Conclusion

The Board finds that the Veteran's degenerative joint disease 
of the knees does not warrant evaluations higher than the 
current 10 percent evaluations.  Likewise, his bilateral 
instability of the knees does not warrant ratings in excess 
of 10 percent for each knee.

The Board again notes that although the August 2000 rating 
decision discussed the fact that the Veteran had both 
degenerative joint disease and instability of the knees 
bilaterally and failed to assign a separate rating for 
instability at that time, the issue of the correctness of 
that decision is not before the Board at this time, and thus 
cannot be addressed.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right tibial plateau status post open reduction and internal 
fixation with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
tibial plateau status post open reduction and internal 
fixation with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


